Citation Nr: 9935990	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  96-35 758	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Newark, New Jersey



THE ISSUE

1.  Whether the appellant, the veteran's child, is entitled 
to an increase in her monthly apportionment of the veteran's 
pension benefits.  

2.  Entitlement to an effective date earlier than February 1, 
1995, for an apportionment of the veteran's pension benefits 
for the appellant.  



WITNESS AT HEARING ON APPEAL

The appellant and her mother




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from October 1971 to April 
1972.  

This matter came before the Board of Veterans Appeals (Board) 
from a Special Apportionment Decision of the RO in April 
1995.  This decision awarded a monthly apportionment of the 
veteran's pension benefits to the appellant in the amount of 
$75, effective on February 1, 1995.  

The appellant, who is the veteran's child, is unrepresented.  
The veteran is represented by the Disabled American Veterans.  



FINDINGS OF FACT

1.  The veteran has been in receipt of VA nonservice-
connected pension benefits since December 1991.  

2.  Prior to March [redacted] 1996, when she attained the age of 23 
years old, the appellant was attending school.  

3.  The appellant first filed a claim for apportionment of 
the veteran's pension benefits in January 1995.  

4.  In April 1995, the RO awarded the appellant an 
apportioned share of the veteran's pension benefits of $75 
per month, effective on February 1, 1995.  

5.  An increase in the appellant's apportionment would likely 
result in undue financial hardship to the veteran.  



CONCLUSIONS OF LAW

1.  An increase in the appellant's monthly apportionment of 
the veteran's pension benefits is not warranted.  38 U.S.C.A. 
§§ 5107, 5307, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.450-53 (1999).  

2.  An earlier effective date for the appellant's 
apportionment of the veteran's pension benefits prior to 
February 1, 1995, is not warranted.  38 U.S.C.A. §§ 5107, 
5307, 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.458 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Increased Apportionment 

Initially, the Board finds that the appellant's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 
5107(a); that is, she has presented a claim that is 
plausible.  The Board finds that all relevant facts have been 
properly developed, and that the duty to assist, as mandated 
by 38 U.S.C.A. § 5107(a), has been satisfied.  

All or any part of the pension payable on account of any 
veteran may be apportioned to his child not residing with him 
if the veteran is not reasonably discharging his or her 
responsibility for that child's support.  See 38 C.F.R. 
§ 3.450(a)(1)(ii).  Moreover, monthly VA disability pension 
may be specially apportioned between the veteran and his 
child on the basis of the facts in the individual case as 
long as it does not cause the veteran undue hardship.  See 
38 C.F.R. § 3.451.  

The term "child" of the veteran means an unmarried person who 
is a legitimate child, a child legally adopted before the age 
of 18 years, a stepchild who acquired that status before the 
age of 18 years, or who is a member of the veteran's 
household at the time of the veteran's death, or an 
illegitimate child; and (1) who is under the age of 18 years; 
or (2) who, before reaching the age of 18 years, becomes 
permanently incapable of self-support; or (3) who, after 
reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction at an approved 
educational institution. 38 C.F.R. § 3.57 (1999).  

The Board notes that the appellant was born on March [redacted] 1973 
and was attending school up until her twenty-third birthday.  

In correspondence received in July 1994, the veteran 
requested that the appellant and his two other daughters 
receive an apportioned share of his VA pension benefits.  In 
an April 1995 decision, the RO awarded the appellant a $75 
monthly apportionment, effective on February 1, 1995.  
Previous RO decisions had awarded the veteran's other two 
daughters a $105 monthly apportionment.  

The appellant essentially requests that she be awarded an 
amount of apportionment of $105 per month, from September 1, 
1994, until March 1996, the month of her twenty-third 
birthday.  

The veteran's representative argues in this regard that an 
increased apportionment to the appellant would create a 
financial hardship on the veteran.  

It appears that an apportionment of the veteran's pension 
benefits had been requested by the veteran in order to 
reasonably discharge his responsibility for the support of 
his children in 1994.  The veteran's income has been shown to 
have consisted of his VA disability pension and Social 
Security Administration (SSA) disability benefits.  The Board 
notes that the veteran, only having been in receipt of these 
disability benefits, was shown to have a low income for the 
period to March [redacted] 1996.  However, the appellant's income 
for this period was shown to have slightly exceeded her 
monthly expenses when her educational financial assistance 
was taken into account.  

As the appellant's income exceeded her monthly expenses and 
an increased apportionment would likely increase the risk of 
financial hardship to the veteran, the Board finds that an 
increase in her monthly apportionment was not warranted.  


II.  Earlier Effective Date for the Apportionment 

Initially, the Board finds that the appellant's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 
5107(a); that is, she has presented a claim that is 
plausible.  The Board finds that all relevant facts have been 
properly developed, and that the duty to assist, as mandated 
by 38 U.S.C.A. § 5107(a), has been satisfied.  

The appellant essentially requests that she be awarded an 
earlier effective date for her apportionment of September 1, 
1994, the effective date of the apportionment awarded to her 
sisters.  

Veteran's benefits are not apportionable, "[u]ntil the 
estranged spouse of a veteran files claim for an apportioned 
share.  If there are any children of the veteran not in his 
or her custody an apportionment will not be authorized unless 
and until a claim for an apportioned share is filed in their 
behalf." 38 C.F.R. § 3.458(g).  

Here, the appellant is shown to have first requested an 
apportionment when she filed a Request for Approval of School 
Attendance (VA Form 21-674) in January 1995.  She was awarded 
an apportionment effective on February 1, 1995.  Therefore, 
an earlier effective date for the award of apportionment is 
not warranted.  



ORDER

An increase in the appellant's monthly apportionment of the 
veteran's pension benefits is denied.  

The claim for an effective date earlier than February 1, 
1995, for an apportionment of the veteran's pension benefits 
for the appellant is denied.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

 

